DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record Gee (JP 10-2015-0030806 Espacenet translation cited in IDS) fails to teach or suggest changing an operation rate and operation time of the motor during rotation of the pulsator according to the washing course and load of the laundry.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US 2012/0167314) and Kim (US 2007/0289607) directed towards a control method of a washing machine wherein the control unit 72 sets target washing and rinsing water-levels, motor RPM and operation rate (motor On-Off time), washing and rinsing times, and the like, based on load (e.g., laundry weight) in the selected washing course..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711